                                                                       Case 2:19-cv-00331-JAD-PAL Document 8 Filed 03/15/19 Page 1 of 2



                                                                   1   Reid Rubinstein & Bogatz
                                                                       I. SCOTT BOGATZ, ESQ.
                                                                   2   Nevada Bar No. 3367
                                                                       KERRY E. KLEIMAN, ESQ.
                                                                   3   Nevada Bar No. 14071
                                                                       300 South Fourth Street, Suite 830
                                                                   4   Las Vegas, Nevada 89101
                                                                       Telephone: (702) 776-7000
                                                                   5   Facsimile: (702) 776-7900
                                                                       sbogatz@rrblf.com
                                                                   6   kkleiman@rrblf.com
                                                                       Attorneys for Defendant American Express
                                                                   7
                                                                                                   UNITED STATES DISTRICT COURT
                                                                   8
                                                                                                           DISTRICT OF NEVADA
                                                                   9
                                                                       MARTIN D. ANDREW,                                   Case No.:       2:19-cv-00331-JAD-PAL
                                                                  10
                                                                                                      Plaintiff,
                                                                  11                                                          STIPULATION AND [PROPOSED]
REID RUBINSTEIN & BOGATZ




                                                                              vs.                                              ORDER TO EXTEND TIME FOR
                                                                  12                                                         AMERICAN EXPRESS NATIONAL
                                                                       TRANSUNION, LLC;            and    AMERICAN             BANK TO FILE RESPONSE TO
                           (702) 776-7000 FAX: (702) 776-7900




                                                                                                                           PLAINTIFF’S COMPLAINT [ECF NO. #1]
                             300 South Fourth Street, Suite 830




                                                                  13   EXPRESS COMPANY,
                                 Las Vegas, Nevada 89101




                                                                                                                                    [FIRST REQUEST]
                                                                  14                                  Defendants.
                                                                  15

                                                                  16          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, MARTIN D.

                                                                  17   ANDREW, and Defendant, AMERICAN EXPRESS NATIONAL BANK (incorrectly designated

                                                                  18   in the Complaint as “American Express Company”) (hereafter “AMEX”), by and through their

                                                                  19   undersigned counsel, that Defendant AMEX may have an additional 30 days within which to

                                                                  20   answer or otherwise respond to Plaintiff’s complaint [ECF No. 1], which was served on Defendant

                                                                  21   on February 25, 2019.

                                                                  22          Therefore, the parties agree that the last day for AMEX to answer or otherwise respond to

                                                                  23   Plaintiff’s complaint is Wednesday, April 17, 2019.

                                                                  24          This request is made in good faith and not for the purpose of undue delay. This document

                                                                  25   is being electronically filed through the Court’s CM/ECF System. Accordingly, counsel for

                                                                  26   Defendants hereby attests that (1) the content of this document is acceptable to all persons required

                                                                  27   to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this document and

                                                                  28
                                                                                                                    Page 1 of 2
                                                                       Case 2:19-cv-00331-JAD-PAL Document 8 Filed 03/15/19 Page 2 of 2



                                                                   1   has authorized defense counsel to affix his electronic signature hereto; and (3) a record supporting
                                                                   2   this concurrence could be made available if so ordered by this Court.
                                                                   3            Dated this 15th day of March, 2019.
                                                                   4

                                                                   5   Respectfully submitted,
                                                                   6

                                                                   7    REID RUBINSTEIN & BOGATZ                       HAINES & KRIEGER, LLC
                                                                   8

                                                                   9    By:       /s/ Kerry E. Kleiman, Esq.            By:      /s/ Shawn W. Miller, Esq.
                                                                              I. Scott Bogatz, Esq. (3367)                    Shawn W. Miller, Esq. (7825)
                                                                  10          Kerry E. Kleiman, Esq. (14071)                  8985 S. Eastern Ave. Suite #350
                                                                              300 South Fourth Street, Suite 830              Las Vegas, NV 89123
                                                                  11          Las Vegas, Nevada 89101                         Attorneys for Plaintiff
REID RUBINSTEIN & BOGATZ




                                                                              Attorneys for Defendant
                                                                  12          American Express National Bank
                           (702) 776-7000 FAX: (702) 776-7900
                             300 South Fourth Street, Suite 830




                                                                  13
                                 Las Vegas, Nevada 89101




                                                                  14

                                                                  15
                                                                                                                      ORDER
                                                                  16
                                                                                IT IS SO ORDERED.
                                                                  17

                                                                  18
                                                                                DATED this 20th day of March, 2019.
                                                                  19

                                                                  20

                                                                  21
                                                                                                                      ____________________________________
                                                                  22
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                  23                                                  UNITED STATES MAGISTRATE JUDGE

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28
                                                                                                                   Page 2 of 2
